DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 09/21/2022. The following is the status of the claims:

Claims 1, 2, 5-8, 10-19, 21-24 are pending.
Claim 1, 15, 24 are amended.
Claims 3-4 and 25 are cancelled.

Information Disclosure Statement
The information disclosure statement filed 9/21/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sheets define a more dense packing of cross ribs in the inlet end of each of the lanes of the heat exchanger to reduce the open cross-section at the inlet end of each of the lanes relative to a cross-section of all of a remaining portion of that lane between the more dense packing of cross ribs at the inlet end and the outlet end of that lane” of claim 1must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-8,10-13, 15-19, 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  New claim amendment includes the limitation of “ the sheets define a more dense packing of cross ribs in the inlet end of each of the lanes of the heat exchanger to reduce the open cross-section at the inlet end of each of the lanes relative to a cross-section of all of a remaining portion of that lane between the more dense packing of cross ribs at the inlet end and the outlet end of that lane” which was not taught or supported by the original disclosure.  The original disclosure only taught “The sheets can define a more dense packing of cross ribs in at least one inlet end of the heat exchanger to reduce the open cross-section at the inlet end of the lanes” (para. 0009 of PGPub).  This included no teaching of it being all lanes or anything specific to the remaining portion as claimed.
Claims 2, 5-8,10-13, 15-19, 21-24 are rejected for dependence from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 10-12, 14-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. - (US7584781 - previously cited) in view of Prasher et al. - (US2004/0190253 - previously cited), and further in view of Swift et al. - (US4516632 - previously cited), and in view of Batchelor et al. - (US6446442 - previously cited), and Fetzer et al. (U.S. PGPub 2015/0047619), hereinafter referred to as “Lai”, “Prasher” and “Swift”, “Batchelor”, “Fetzer” respectively.

Regarding Claim 1, Lai discloses (Figures 3 & 7) a  heat exchanger (heat exchanger 40 of Figure 7 enclosed in housing 10 & 20 of Figure 3, per Column 3, lines 39-42,  as per the interpretation given under the 112b rejection above), comprising: 
a cover (20) with an input access channel (27) and an output access channel (28), 
a thermally conductive base (10, thermally conductive per Column 2, lines 25-26), 
a plurality of thermally conductive sheets (41 in Figure 7, thermally conductive per Column 3, lines 26-29 since the heat absorbed at the base 10 is transferred to the sheets 31 which are equivalent to sheets 41) between the cover and the base (in the manner shown in Figure 3, where heat exchanger 40 replaces heat exchanger 30) that each define a series of side-by-side lanes (lanes, as shown in the Annotated Figure below) aligned with a flow direction (flow direction from inlet 27 to outlet 28), wherein the lanes each include a plurality of aligned slots (415) that define channel segments (as shown in Figure 7 and per Column 4, lines 1-5, slots 415 of each sheet along the flow direction form channels for fluid flow) and are separated by a plurality of cross ribs (412 & 414) spaced along the flow direction, 
wherein the thermally conductive sheets include a first plurality of sheets (every other plate starting with the topmost one shown in Figure 7) of a first type (the type which are oriented in the same way) interleaved with a second plurality of sheets (the remainder of the plates) of a second type (the type rotated relative to the first type of plates. In other words, as shown in Figure 7, adjacent plates are rotated relative to each other and thus every other plates are of one type oriented in one direction and the remainder of the plates are of a second type which are rotated relative to the first type of plates) that are stacked between the base and cover (as shown in Figure 7) so as to cause at least some of the ribs to be offset from each other (as shown in Figure 7) and allow the channel segments in the same lane in adjacent sheets to communicate with each other along the flow direction (per Columns 3 & 4, lines 57-67 & 15 respectively) to define a plurality of channels (passage for liquid flow, per Column 4, line 4, equivalent to flow channels 32 in Figure 3 which as noted before can be measured in micrometers) in the  heat exchanger (as shown in Figure 7), 
wherein the sheets are stacked between the base and cover (as shown in Figure 3); at least one input manifold (241) and at least one output manifold (242) that are respectively aligned with the input channel and the output channel on the cover (as shown in Figure 3), 
and wherein the thermally conductive sheets form closed channels in the  heat exchanger (as shown in Figure 7, the flow channels are closed around the perimeter defined by the ribs and lanes).
the heat exchanger further includes flow restrictors (end most ribs 414, i.e. alternating flow restrictors in Lai’s above annotated Figure) at the inlet ends (longitudinal ends where cutouts 413 are located) of the microchannels (as shown in Lai’s Figure 7).
Lai fails to teach wherein the channels are microchannels each having a cross-section with a smallest dimension of less than 1000 microns.
However, Prasher teaches (Figures 2a-2b) a heat exchanger (200) comprising a base (208), a cover (210), and a plurality of sheets (walls defining microchannels 206) defining a plurality of microchannels (206). In particular, Prasher teaches wherein the microchannels defined in the heat exchanger each has a cross-section with a smallest dimension of less than 1000 microns (100m or less, per Paragraph 0054, lines 1-4) for the purpose of facilitating phase transfer from liquid to vapor (Paragraph 0025, last sentence) ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lai, by employing the channels as microchannels with a hydraulic diameter of 100m or less, as taught by Prasher, for the purpose of facilitating phase transfer from liquid to vapor ultimately enhancing heat transfer efficiency.  
Lai as modified would result in the microchannels each having a cross-section with a smallest dimension (the hydraulic diameter) of less than 1000 microns.
Lai as modified still fails to teach wherein the sheets further define common cut-out areas in communication with the lanes at either end of the lanes, and wherein the common cut-out areas form the at least one input manifold and the at least one output manifold, and wherein the thermally conductive sheets are bonded or fused to each other.
However, Swift teaches a microchannel heat exchanger (Figure 8) comprising a cover (38) with an input access channel (either one of 38a) and an output access channel (opposite 38a), a base (36), a plurality of thermally conductive sheets (32) stacked between the cover and the base and defining a plurality of slots (32b) that define microchannels (see abstract). In particular, Swift teaches that the sheets further define common-cutout areas (32a) in communication with the slots at either end of the sheets (as shown in Figure 8), and wherein the common cut-out areas form at least one input manifold and at least one output manifold (as shown in Figure 8 and per Column 5, lines 5-9, cut-outs 32a when aligned form internal manifold channels respectively aligned with the input and output channels), and that the sheets are bonded together (by brazing, per Column 3, lines 58-65). A skilled artisan attempting to modify Lai with Swift teachings would have recognized that employing the at least one input manifold and the at least one output manifold as common cut-out areas would require the sheets in Lai to be larger/longer as to provide the space required for the common cut-outs. The skilled artisan would have further recognized that this additional area would effectively increase the available surface area for heat transfer, ultimately enhancing the efficiency of the heat exchanger. The skilled artisan would have further recognized that bonding the sheets together would ensure efficient heat transfer across adjacent sheets by virtue of the reduced thermal resistance associated with the thermal path provided by the bonding, as opposed to air gaps that might exist in between unboned sheets.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by employing the at least one input manifold and the at least one output manifold as common cut-out areas in communication with the lanes at either end of the lanes and by bonding all of the thermally conductive sheets to each other, as taught by Swift, for the purpose of enhancing the efficiency of the heat exchanger via the additional surface area provided by the sheet material around the common cut-out areas and by virtue of the reduced thermal resistance associated with the thermal path provided by the bonding.
The recitation of: “wherein the heat exchanger is constructed for boiling or evaporating fluid service” is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Lai teaches that the heat exchanger is configured for liquid flow (per Lai’s Column 2, lines 15-22). Lai does not limit the heat exchanger to any specific liquid and thus Lai’s heat exchanger is capable of being employed with evaporating liquids.
Lai as modified teaches the apparatus of claim 1 but fails to teach wherein the aspect ratio of the microchannels is above 4:1.
However, Batchelor teaches (Figures 1, 19, 21) a microchannel heat exchanger (10) comprising a base (19), a cover (16), and a plurality of microchannels (channels between fins 21). In particular, Batchelor teaches that as the microchannel aspect ratio increases, heat tends to penetrate deeper into the fluid passage reducing the difference between the highest and the lowest temperature in the fluid and thus the temperature distribution becomes more uniform. Thus, the narrow channel tend to exhibit a lower thermal resistance for heat flow to the fluid than equivalent channels with lower aspect ratios (Column 8, lines 13-21). Batchelor thus teaches that the heat transfer capability improves with increased aspect ratios and in particular aspect ratios in a range from 4:1 to 15:1 (Column 8, lines 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by setting the aspect ratio of the microchannels above 4:1, as taught by Batchelor, for the purpose of reducing thermal resistance for heat f low to the fluid ultimately improving heat transfer capability of the heat exchanger.
Lai fails to teach sheets define a more dense packing of cross ribs in the inlet end of each of the lanes of the heat exchanger to reduce the open cross-section at the inlet end of each of the lanes relative to a cross-section of all of a remaining portion of that lane between the more dense packing of cross ribs at the inlet end and the outlet end of that lane.
Fetzer teaches a more dense packing of ribs(elements 37) in the inlet end of the lane (element 35) of the heat exchanger to reduce the open cross-section at the inlet end of each of the lanes relative to a cross-section of all of a remaining portion of that lane between the more dense packing of cross ribs at the inlet end and the outlet end of that lane (per fig. 3a-3c, 3a is outlet and 3b is middle and 3c is inlet). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by more densely packing the cross ribs at the inlet then the rest of the lanes as taught by Fetzer, the motivation to do so is balance heat transfer while reducing dirt and debris build up (para. 0008 & 0041).

  


    PNG
    media_image1.png
    867
    1077
    media_image1.png
    Greyscale

First Annotated Figure (from Lai's Figure 7)

Regarding Claim 2, Lai as modified teaches the apparatus of claim 1 and further teaches wherein the thermally conductive sheets further define access channel openings (413) at each end of the lanes (as shown in Lai’s Figure 7), which when stacked create access channels (as shown in Lai’s Figure 7, cutouts 413 are defined at longitudinal ends of each of the sheets allowing for liquid flow access into the slots 415, per Lai’s Column 4, lines 58-67) for the microchannels.
 Regarding claim 5, Lai as modified teaches the apparatus of claim 1 but fails to teach wherein the aspect ratio of the microchannels is above 8:1, as to claim 5.
However, Batchelor teaches (Figures 1, 19, 21) a microchannel heat exchanger (10) comprising a base (19), a cover (16), and a plurality of microchannels (channels between fins 21). In particular, Batchelor teaches that as the microchannel aspect ratio increases, heat tends to penetrate deeper into the fluid passage reducing the difference between the highest and the lowest temperature in the fluid and thus the temperature distribution becomes more uniform. Thus, the narrow channel tend to exhibit a lower thermal resistance for heat flow to the fluid than equivalent channels with lower aspect ratios (Column 8, lines 13-21). Batchelor thus teaches that the heat transfer capability improves with increased aspect ratios and in particular aspect ratios in a range from 4:1 to 15:1 (Column 8, lines 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by setting the aspect ratio of the microchannels above 8:1, as to claim 5, as taught by Batchelor, for the purpose of reducing thermal resistance for heat f low to the fluid ultimately improving heat transfer capability of the heat exchanger.  
Regarding Claim 6, Lai as modified teaches the apparatus of claim 1 but fails to teach thermally conductive separator sheets located between groups of the thermally conductive sheets to form a multilayer heat exchanger.
However, Swift further teaches thermally conductive separator sheets (34) located between groups of the thermally conductive sheets (as shown in Figure 8) to form a multilayer heat exchanger (as shown in Figure 8). A skilled artisan would recognize that the thermally conductive separator sheets would increase the surface area available for heat transfer thus ultimately enhancing heat transfer efficiency of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by employing thermally conductive separator sheets located between groups of the thermally conductive sheets to form a multilayer heat exchanger, as taught by Swift, for the purpose of increasing the surface area available for heat transfer thus ultimately enhancing heat transfer efficiency of the heat exchanger.  
Regarding Claim 7, Lai as modified teaches the apparatus of claim 1 and further teaches wherein the sheets are conductive (thermally conductive as set forth in claim 1 above) but fails to teach wherein the sheets are made of at least one thermally conductive metal.
However, Swift further teaches that the sheets are metallic and thus thermally conductive (steel, per Column 2, lines 33-36). A skilled artisan would recognize that employing steel as the material for the sheets would ensure efficient heat transfer due to the high thermal conductivity associated with steel. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by making the sheets of steel, as taught by Swift, for the purpose of ensuring efficient heat transfer between the base and the plurality of sheets due to the high thermal conductivity associated with steel.  
Lai as modified would result in the sheets being made of at least one thermally conductive metal.
Regarding Claims 10 and 11, Lai as modified teaches the apparatus of claim 1 and further teaches wherein the microchannels have a hydraulic diameter of below 500 microns, as to claim 10 (as set forth in claim 1 above), and wherein the microchannels have a hydraulic diameter of below 200 microns, as to claim 11 (as set forth in claim 1 above).
Regarding Claim 12, Lai as modified teaches the apparatus of claim 1 and further teaches wherein the base is a base plate (as shown in Lai’s Figure 1) that is thicker than each of the sheets (as shown in Lai’s Figure 3) and the cover includes access channels (27 & 28) in communication (via 241 & 242) with the microchannels.
Regarding Claim 15, Lai as modified teaches the apparatus of claim 14 and further teaches wherein the flow restrictors are formed by closing an input end (either end in the X direction relative to the reference frame in Lai’s annotated Figure above) of every other lane in each of the sheets with a cross-rib (as shown in Lai’s Figure 7 as annotated above), with the closed-ended lanes of slots being staggered with respect to each other in adjacent sheets when the sheets are stacked and bonded together (as shown in Lai’s Figure 7 and per the modification set forth in claim 1 above) to form a checkerboard pattern across the inlets of the plurality of channels (as shown in Lai’s Figure 7 as annotated above).
Regarding Claim 16, Lai as modified teaches the apparatus of claim 15 and further teaches wherein the checkerboard pattern closes off 50% of a cross-sectional area of the channels (as shown in Lai’s Figure 7 the checkerboard pattern closes off more than 50% of a cross-sectional area of the channels given that the width of the restrictors in the Z direction per the reference frame in the annotated Figure above is greater than the width of the slots 413 in the Z direction and since there is an equal number of restrictors and slots at the inlet side of each plate, therefore meeting the limitation as claimed).
Regarding Claims 17 and 18, Lai as modified teaches the apparatus of claims 16 and 15 respectively and further teaches (Lai’s Figure 7) wherein the cross-ribs that form flow restrictors are wider than the cross-ribs that are between the slots (as shown in the annotated Figure below, notice that W1 of the restrictors is greater than W2 of the cross-ribs between slots).

    PNG
    media_image2.png
    286
    482
    media_image2.png
    Greyscale

Second Annotated Figure (From Lai's Figure 7)

Regarding Claim 19, Lai as modified teaches the apparatus of claim 1 and further teaches wherein all of the thermally conductive sheets are bonded or fused to each other from the base through to the cover (as set forth in claim 1 above, here it is noted that the claim does not require that the thermally conductive sheets be bonded or fused to the base and/or to the cover but merely that the sheets are bonded to themselves and located between the base and the cover).
Regarding Claim 21, Lai as modified teaches the apparatus of claim 1 and further teaches wherein the thermally conductive sheets are bonded or fused to each other using diffusion bonding, brazing, soldering, welding, or sintering (brazing, per Swift’s Columns 3, lines 58-65 as set forth in claim 1 above).
Regarding Claim 22, Lai as modified teaches the apparatus of claim 1 but fails to teach wherein the thermally conductive sheets further include at least one unslotted thermally conductive sheet (here an “unslotted sheet” is interpreted per Applicant disclosure in Paragraph 0024).
However, Swift further teaches that the thermally conductive sheets further include at least one unslotted thermally conductive sheet (34). A skilled artisan would recognize that the unslotted thermally conductive sheet would increase the surface area available for heat transfer thus ultimately enhancing heat transfer efficiency of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by employing unslotted thermally conductive sheets, as taught by Swift, for the purpose of increasing the surface area available for heat transfer thus ultimately enhancing heat transfer efficiency of the heat exchanger.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Prasher and Swift as applied to claim 1 above and further in view of Batchelor et al. - (US6446442 - previously cited), hereinafter referred to as “Batchelor”.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Prasher and Swift as applied to claim 1 above and further in view of Yokono et al. - (US5133403 - previously cited), hereinafter referred to as “Yokono”.

Regarding Claim 8, Lai as modified teaches the apparatus of claim 1 and further teaches wherein the sheets are thermally conductive (as set forth in claim 1 above) but fails to teach wherein the sheets are made of sinterable ceramics.
However, Yokono teaches a heat exchanger (Figure 3) comprising a base (1), a cover (8), and a plurality of thermally conductive sheets (7). In particular, Yokono teaches that the sheets are made of sintered ceramic (per Column 6, lines 61-65) for the purpose of enhancing manufacturing accuracy and mass production of the sheets resulting in lower manufacturing cost (Column 7, lines 16-21).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by making the sheets of sintered ceramics, as taught by Yokono, for the purpose of enhancing manufacturing accuracy and mass production of the sheets resulting in lower manufacturing cost.  
Regarding Claim 13, Lai as modified teaches the apparatus of claim 1 and further teaches wherein the base is thermally conductive (made of aluminum, per Lai’s Column 2, lines 25-26) thus fails to teach the base being electrically insulating.
However, Yokono teaches a heat exchanger (Figure 3) comprising a base (1), a cover (8), and a plurality of thermally conductive sheets (7). In particular, Yokono teaches that the base is made of sintered ceramic (per Columns 5 & 6, lines 23-25 & 61-65 respectively) for the purpose of enhancing manufacturing accuracy and mass production of the base resulting in lower manufacturing cost (Column 7, lines 16-21).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by making the base of sintered ceramic, as taught by Yokono, for the purpose of enhancing manufacturing accuracy and mass production of the base resulting in lower manufacturing cost.  
Lai as modified would result in the base being thermally conductive yet electrically insulating.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Prasher and Swift as applied to claim 1 above and further in view of as to claim 23 and as evidenced by as to claim 24, Datta et al. - (US7836597 - previously cited), hereinafter referred to as “Datta”.

Regarding Claim 23, Lai as modified teaches the apparatus of claim 1 but fails to teach wherein the thermally conductive sheets are bonded or fused to the base.
However, Datta teaches (Figure 2A) a microchannel heat exchanger (400), comprising a cover (410), a thermally conductive base (440), and a plurality of thermally conductive sheets (420-430) between the cover and the base (as shown in Figure 2A), the sheets bonded to each other (bonded via brazing, per Column 3, lines 6-9). In particular, Datta teaches wherein the thermally conductive sheets are also bonded or fused to the base (per Columns 4 & 8, lines 29-36 & 30-36 respectively, wherein all of the components of the heat exchanger 400 are brazed together) for the purpose of providing an excellent thermal and mechanical bond between the parts (per Column 8, line 20), ultimately increasing mechanical integrity and heat exchanger efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by bonding via brazing the thermally conductive sheets to the base, as taught by Datta, for the purpose of providing an excellent thermal and mechanical bond between the parts, ultimately increasing mechanical integrity and heat exchanger efficiency.  
Regarding Claim 24, Lai as modified teaches the apparatus of claim 1.
The recitation of: “including a boiling coolant inside the  heat exchanger” is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, claim 1 is an apparatus claim (not a method or system claim) the type of fluid heat exchanging medium inside of the heat exchanger is not part of the structure nor does it limit the structure of the heat exchanger and indeed Lai as modified heat exchanger is capable of being used with a boiling coolant especially since it meets all of the structural limitations as claimed and its further employed with cooling liquids. This capability is evidenced by Datta where these types of heat exchangers are typically employed with a variety of fluids such as water, gases, refrigerants such as Freon (per Datta’s Columns 9 & 11, lines 62-67 & 22-26 respectively).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Prasher and Swift and Datta, as applied to claim 24 above and further in view of Hyde et al. - (US2016/0319804 - newly cited), hereinafter referred to as “Hyde”.

Regarding Claim 25, Lai as modified teaches the apparatus of claim 24 but fails to teach wherein the microchannels each have a cross-sectional dimension to the center of the channel that is about equal to or less than the thermal boundary layer thickness for the coolant.
However, Hyde teaches (Figure 4a) a heat exchanger (150) comprising flow channels (160). In particular, Hyde teaches that the hydraulic diameter of the flow channels may be such that the boundary layer of the flow through flow channels occupies the entire width of the flow channel for the purpose of reducing the pressure drop across the flow channels (Paragraph 0040), ultimately enhancing the efficiency of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by employing each of the microchannels having a cross-sectional dimension to the center of the channel that is about equal to or less than the thermal boundary layer thickness for the coolant, as taught by Hyde, for the purpose of reducing the pressure drop across the flow channels, ultimately enhancing the efficiency of the heat exchanger.  
Lai as modified would result in the microchannels each have a cross-sectional dimension (the width of the channel) to the center of the channel that is about equal to or less than the thermal boundary layer thickness for the coolant.

Response to Arguments
Applicant's arguments, see remarks filed 04/27/2022, have been fully considered but they are not persuasive.
As an initial matter, applicant is arguing the references individually stating that Lai or Swift, taken alone, fails to disclose claim 1 because Lai alone does not teach microchannels and/or because Lai alone does not teach bonding of the sheets. The Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, Lai was modified by Swift to account for bonding of the sheets while also modified by Prasher to account for microchannels.
Furthermore, the fact that applicant has recognized another advantage, i.e. sturdy design, pressure resistance, etc., which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument that a skilled artisan would not have modified Lai with the teachings of Swift because there is no teaching, suggestion, or motivation to combine, i.e. because Lai’s heat exchanger and Swift heat exchanger are completely difference types designed for completely difference applications, and that sufficient reason was not provided for the combination, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, and as previously stated, a skilled artisan attempting to modify Lai with Swift teachings would have recognized that employing the at least one input manifold and the at least one output manifold as common cut-out areas would require the sheets in Lai to be larger/longer as to provide the space required for the common cut-outs. The skilled artisan would have further recognized that this additional area would effectively increase the available surface area for heat transfer, ultimately enhancing the efficiency of the heat exchanger. The skilled artisan would have further recognized that bonding the sheets together would ensure efficient heat transfer across adjacent sheets by virtue of the reduced thermal resistance associated with the thermal path provided by the bonding, as opposed to air gaps that might exist in between unboned sheets. Therefore, and contrary to applicants assertion, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lai, by employing the at least one input manifold and the at least one output manifold as common cut-out areas in communication with the lanes at either end of the lanes and by bonding all of the thermally conductive sheets to each other, as taught by Swift, for the purpose of enhancing the efficiency of the heat exchanger via the additional surface area provided by the sheet material around the common cut-out areas and by virtue of the reduced thermal resistance associated with the thermal path provided by the bonding.  To the above points, the Office action has met all requirements establishing a prima facie case: all factual findings required by Graham were supplied in the previous and present Actions; the references are related art, and Applicant has supplied no evidence that there is no reasonable expectation of success; all claim limitations were met in the previous and present Actions, and Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations.  Neither has Applicant supplied any evidence or argument addressing any failure of Examiner's application of the TSM test, pursuant to current governing law (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)). Further, motivation was provided in all present and previous combinations of references.  Although a specific motivation may not have been explicitly stated within one of the references, the motivation was not improper, and provided in accordance with the Teaching-Suggestion-Motivation Test (TSM).  As such, Examiner's use of these facts as a motivation statement is in compliance with the requirements of the TSM test, since the Teaching-Suggestion-Motivation (TSM) test should be flexibly applied and the teaching, suggestion, or motivation need not be written within the reference. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (US 2007); Ortho-McNeil Pharm., Inc. v. Mylan Lab., Inc., 520 F.3d 1358, 86 U.S.P.Q.2d 1196 (Fed. Cir. 2008); Ex Parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007). Furthermore MPEP 2123 states "[t]he use of patents as reference is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain" Section 2123 further states "[a] reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art ..." Furthermore MPEP 2141.03 states "[a] person of ordinary skill in the art is also a person of ordinary creativity …” In other words, considering the teachings of Swift as a whole, a person skilled in the art would have recognized how to modify the device of Lai with the teachings of Swift.
In response to applicant’s argument that Combining Lai and Swift is inconsistent with Lai’s teaching to provide a housing enclosing loose stacked flakes, the Office asserts that while it is true that Lai is silent regarding the flakes being bonded in any way, nowhere does Lai’s states that the flakes are loose inside the housing or that it is undesirable to bond the flakes together. As set forth above, a skilled artisan would have recognized that bonding the sheets together would ensure efficient heat transfer across adjacent sheets by virtue of the reduced thermal resistance associated with the thermal path provided by the bonding, as opposed to air gaps that might exist in between unboned sheets.
Applicant repeats the argument in regards to claim 1 that Lai fails to disclose common cut-out areas that define manifolds. Indeed, as previously and currently set forth, Lai was never relied for such purposes which is why the secondary reference to Swift was introduced as teaching the common cut-out areas. The argument is not persuasive and it is respectfully traversed. As previously stated, a skilled artisan attempting to modify Lai with Swift teachings would have recognized that employing the at least one input manifold and the at least one output manifold as common cut-out areas would require the sheets in Lai to be larger/longer as to provide the space required for the common cut-outs. The skilled artisan would have further recognized that this additional area would effectively increase the available surface area for heat transfer, ultimately enhancing the efficiency of the heat exchanger.
Applicant repeats the argument that a skilled artisan would not have been motivated to combine Lai and Swift heat exchangers because they are completely different types of heat exchangers. The argument is not persuasive and it is respectfully traversed. Per MPEP 2123 "[t]he use of patents as reference is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain" Section 2123 further states "[a] reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art ..." Furthermore MPEP 2141.03 states "A person of ordinary skill in the art is also a person of ordinary creativity …” In other words, considering the teachings of Swift as a whole, a person skilled in the art at the time of invention would recognize how to modify the device of Lai so that common cut-out areas defining manifolds are formed without compromising Lai’s functionality, while at the same time enhancing the efficiency of the heat exchanger via the additional surface area provided by the sheet material around the common cut-out areas as previously stated.
In regards to Applicant’s argument that USPGPub 2009/0229794 (also published as US9157687 and WO2009085307) were incorporated by reference in the instant application and as such provide sufficient support for claiming the heat exchanger as “a monolith”, the Office assert that regardless of whether the above documents are incorporated by reference in the instant application, these documents along with the instant application are directed to what appear to be conflicting embodiments, i.e. either a  heat exchanger (a one-piece, unitary, and/or integral design), or a heat exchanger formed by  plural sheets stacked and bonded together. Even considering the incorporation by reference of these documents, there is still no support for a heat exchanger which is formed of plural sheets which are bonded together to also be a  heat exchanger. To this point and as previously stated, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “” in claim 1 is used by the claim to mean “formed by plural sheets bonded or fused to each other,” while the accepted meaning is “formed or composed of material without joints or seams.” The term is indefinite because the specification, including the documents incorporated by reference, does not clearly redefine the term. 
All remaining arguments are dependent on the aforementioned ones.
For at least the reasons discussed and set forth in the rejection above, claims 1-8, 10-19, and 21-25 remain rejected.




Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive.  Individual arguments are responded to below.
Applicant argues against the ability of Lai to withstand boiling flow pressure.  Examiner notes that applicant provides no limitations within the claim of specific pressures nor is the use of boiling specified for a specific fluid, thus there is no evidence that the heat exchanger of Lai could not withstand such pressures (as they are not even defined) and would be wholly based upon the fluid and temperatures used.  Examiner further notes that this merely argues one of 2 alternates (but similar uses) as it does not directly address the use of evaporation (examiner notes this is similar to boiling but generally is considered less forced or reaching the same pressures – though once again this is not defined in the claim and would be wholly dependent on the fluid used).
In response to applicant's arguments against the references individually (applicant argues against both Lai and Swift this way), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, each rejection has provided motivation and applicants argument does not specifically refute any one of them specifically, instead merely arguing that there is no motivation and not against the specific motivation provided.
In response to applicant's argument that the combination would not result in the claimed invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chiang et al. (U.S. Patent 6,923,013) teaches greater fin (rib) density at an inlet than the outlet.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/JOEL M ATTEY/Primary Examiner, Art Unit 3763